United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30244
                         Summary Calendar



DEBBIE WILLIAMS,

                                              Plaintiff-Appellant,

versus

CYTEC INDUSTRIES, INC., ET AL,

                                                          Defendants,

PAPER, ALLIED-INDUSTRIAL, CHEMICAL AND
ENERGY WORKERS INTERNATIONAL UNION,
AFL-CIO-CIC, LOCAL 4-447,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (2:04-CV-761)
                       --------------------

Before JONES, WIENER, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Debbie Williams appeals from the district

court’s grant of Defendant-Appellee’s (“the Union”) motion for

summary judgment, as a result of which Williams’s claim against the

Union for breach of its duty of fair representation under the Labor




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Management Relations Act (“LMRA”),1 the National Labor Relations

Act (“NLRA”),2 and the Labor Management Reporting and Disclosure

Act (“LMRDA”).3      We affirm.

      The factual background of this case is well and fully set

forth in the district court’s Order and Reasons filed January 14,

2005.     Against her Union, Williams first asserted a claim under §

301(a) of the LMRA.        The district court granted the Union’s motion

for summary judgment on the ground that Williams’s claim under the

LMRA was time barred by the applicable statute of limitations of

six   months.        The   court    correctly        cited    Barrett     v.    Ebasco

Constructors, Inc.4 for the proposition that the statutory period

begins to run “when the plaintiff either knew or should have known

of    the   injury    itself,      i.e.,       the   breach   of   duty    of    fair

representation, rather than of its manifestations.”

      Williams testified unequivocally that she filed her EEOC

charge on April 11, 2003, because she had realized the previous

month that her union grievance “wasn’t going any further,” and that

she “felt the Union wasn’t prepared to do any more with the

grievance.”     This determination by Williams was grounded in the

fact that the training class that sits at that vortex of this



      1
          29 U.S.C. § 1985.
      2
          29 U.S.C. §§ 151-169.
      3
          29 U.S.C. §§ 411(a), 529.
      4
          868 F.2d 170, 171 (5th Cir. 1989).

                                           2
controversy had been made available to Williams and was taken by

her on April 8, 2003.         Despite the vigorous argument of counsel for

Williams,     the     district      court    found    ——     and   we    agree      ——   that

Williams’s testimony constitutes her concession that she knew or

should have known no later than April 11, 2003, that the Union was

not going to pursue her grievance.                   Taking that as the outside

date, the statute of limitations on this claim ran no later than

October 11, 2003.        The fact that Williams was contacted by a Union

representative approximately a year later and that her grievance

was formally rejected by vote of the Union’s members after that

does not change the fact to which she testified regarding her

knowledge.     As such post-hoc facts cannot, as the district court

observed, breathe life back into her prescribed claim, it was time

barred.

      The    district       court    also        correctly    dismissed           Williams’s

complaint under the LMRDA because, as a matter of law, she could

not assert a claim under that statute.                         Properly relying on

Breininger v. Sheet Metal Workers Int’l Assn. Local Union No. 6,5

the   district      court    noted     the       limited     scope      of    the   LMRDA’s

prohibition      of    fining,       suspending,       expelling,            or   otherwise

disciplining union members for exercising their rights secured by

the Act.     The court relied on one of its recent opinions grounded




      5
          493 U.S. 67, 91 (1989).

                                             3
in   Breininger6   to   reject   Williams’s   claim     as   not   implicating

“discipline” within the meaning of the LMRDA.            Given the vote of

the Union membership against censure or any other punishment of

Williams, she was not fined, suspended, expelled, or “otherwise

disciplined.” In this reasoning, the district court was also

correct.

      For the foregoing reasons, as more fully set forth in the

aforesaid Order and Reasons of the district court, its grant of

summary    judgment     dismissing   with   prejudice    Williams’s     claims

against the Union for breach of its duty of fair representation

under the LMRA, the NLRA, and the LMRDA is, in all respects,

AFFIRMED.




      6
       Hebert v. General Truckdrivers, Chauffeurs, Warehousemen &
Helpers, Local 270, No. 03-1744, 204WL1597144 at *4 (E.D.La. Jul.
16, 2004)(“A local union’s action or inaction in processing a
grievance is not ‘discipline’ or punishment within the meaning of
the [LMRDA]”).

                                      4